Citation Nr: 0714055	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension (HTN) 
secondary to the service-connected disabilities of status 
post fracture of the right humerus, depression or medications 
prescribed for these service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1964 to May 1968 
and from October 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for post-traumatic stress disorder (PTSD) and for 
HTN secondary to medication for a service-connected 
disability.

In a Board decision dated in March 2005, service connection 
for HTN and PTSD was denied.  The veteran had also perfected 
his appeal for entitlement to a total disability rating based 
on individual unemployability (TDIU).  The Board decision 
remanded this issue for additional development and it has not 
yet been returned to the Board for adjudication.  Subsequent 
to receiving the Board denial, the veteran filed a notice of 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in August 2006, the Court 
vacated the Board's decision with regard to the veteran's 
claim for service connection for HTN and remanded it back to 
the Board.  The Board's decision denying service connection 
for PTSD stands.

The Board also notes that the veteran has filed additional 
claims during the course of this appeal.  In June 2004, the 
veteran filed a claim of entitlement to service connection 
for a left shoulder disability secondary to his service-
connected right shoulder disability.  A rating for this issue 
has not been associated with the claims folder.  The veteran 
also filed a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a right eye disability due to Department 
of Veterans Affairs treatment in March 2006.  These issues 
are referred back to the RO/AMC for appropriate action.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court order, dated August 24, 2006, the claim 
of entitlement to service connection for HTN secondary to the 
service-connected disabilities of status post fracture of the 
right humerus, depression or medications prescribed for these 
service-connected disabilities, must be remanded.

The March 2005 Board decision noted that the evidence of 
record included VA outpatient and private treatment reports 
showing diagnoses and current treatment for hypertension or 
essential hypertension, establishing a current diagnosis.  
The Board denied the veteran's claim on the basis that no 
medical nexus existed between the veteran's current HTN and 
his service-connected disabilities and medications.  The 
Joint Remand noted that VA treatment records for the 
veteran's service-connected right shoulder disability from 
1996 and 1997, noted that he was treated with non-steroidal 
anti-inflammatory medications (NSAIDs).  Specifically, the 
veteran was prescribed Ibuprofen, Indocin, Celebrex, 
Sulindac, Vioxx and Remeron, all found to cause HTN in 
patients.  This being so, the veteran must be afforded a 
thorough VA examination to determine the nature and etiology 
of his HTN.  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain the 
veteran's current medical records from 
the VA Central Alabama Health Care 
System for all treatment received since 
July 2004.



2.  The veteran must be provided with 
notice of VA's duties to notify and 
assist compliant with current caselaw.  
The veteran must also be provided with 
the elements necessary to establish a 
claim of service connection on a 
secondary basis.

3.  After receipt of the aforementioned 
records and any additional evidence 
submitted by the veteran, the veteran 
must be scheduled for a VA examination.  
The examiner should review the 
veteran's claims folders in their 
entirety in conjunction with the 
examination and note that such has been 
accomplished in the examination report.

The examination should include an 
explanation of the nature and etiology 
of the veteran's hypertension.  
Specifically, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that 
the veteran's hypertension is related 
to his service-connected right shoulder 
disability, his service-connected 
psychiatric disability and the 
medications he has taken while treating 
his service-connected disabilities (to 
include Ibuprofen, Indocin, Celebrex, 
Sulindac, Vioxx and Remeron).  The 
examiner should provide a full 
rationale for any opinion rendered.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).



